


Exhibit 10.3

 

[g254962ke01i001.jpg]

 

EXECUTION COPY

 

Date:

August 15, 2008

 

 

To:

Affiliated Managers Group, Inc.

 

600 Hale Street

 

Prides Crossing, MA 01965

 

 

From:

Bank of America, N.A.

 

One Bryant Park

 

New York, NY 10036

 

 

Re:

Registered Forward Transaction

 

Reference:         NY-36049

 

Ladies and Gentlemen:

 

The purpose of this letter agreement is to confirm the terms and conditions of
the Transaction entered into between Bank of America, N.A. (“BofA”) and
Affiliated Managers Group, Inc. (“Counterparty”) on the Trade Date specified
below (the “Transaction”).  This letter agreement constitutes a “Confirmation”
as referred to in the ISDA Master Agreement specified below.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Confirmation.  In
the event of any inconsistency between the Equity Definitions and this
Confirmation, this Confirmation shall govern.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.                                     This Confirmation and the pricing
supplement delivered hereunder evidence a complete and binding agreement between
BofA and Counterparty as to the terms of the Transaction to which this
Confirmation relates. This Confirmation, together with all other Confirmations
of Equity Contracts (as defined in Paragraph 7(t) below), shall supplement, form
a part of, and be subject to an agreement in the form of the ISDA 2002 Master
Agreement (the “Agreement”) as if BofA and Counterparty had executed an
agreement in such form (but without any Schedule except for the election of
United States dollars (“USD”) as the Termination Currency). In the event of any
inconsistency between provisions of that Agreement and this Confirmation, this
Confirmation will prevail for the purpose of the Transaction to which this
Confirmation relates.  The parties hereby agree that, other than the Transaction
to which this Confirmation relates and any other Equity Contract, no Transaction
shall be governed by the Agreement.

 

2.

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

 

General Terms:

 

 

 

 

Trade Date:

August 15, 2008

 

 

 

 

Effective Date:

The first day occurring on or after the Trade Date on which Shares are sold
pursuant to the Distribution Agency Agreement dated as of May 7, 2008 between
Counterparty and Banc of America Securities LLC (the “Distribution Agreement”)

 

1

--------------------------------------------------------------------------------


 

 

Seller:

Counterparty

 

 

 

 

Buyer:

BofA

 

 

 

 

Shares:

The common stock of Counterparty, par value USD 0.01 per share (Ticker Symbol:
“AMG”)

 

 

 

 

Number of Shares:

The aggregate number of Shares sold pursuant to the Distribution Agreement
during the period from and including the Trade Date through and including the
Hedge Completion Date; provided, however, that on each Settlement Date, the
Number of Shares shall be reduced by the number of Settlement Shares to be
settled on such date.

 

 

 

 

Hedge Completion Date:

The earliest of (i) the date specified in writing as the Hedge Completion Date
by the Counterparty, (ii) any Settlement Date and (iii) September 30, 2008. 
Promptly after the Hedge Completion Date, BofA will furnish Counterparty with a
pricing supplement (the “Pricing Supplement”) substantially in the form of Annex
A hereto specifying the Number of Shares as of the Hedge Completion Date (the
“Initial Number of Shares”), the Initial Forward Price and the Final Date, all
determined in accordance with the terms hereof.

 

 

 

 

Initial Forward Price:

98.05% of the volume weighted average price at which the Shares are sold
pursuant to the Distribution Agreement during the period from and including the
Trade Date through and including the Hedge Completion Date.

 

 

 

 

Forward Price:

(a)

On the Hedge Completion Date, the Initial Forward Price; and

 

 

 

 

 

 

(b)

on each calendar day thereafter, (i) the Forward Price as of the immediately
preceding calendar day multiplied by (ii) the sum of 1 and the Daily Rate for
such day.

 

 

 

 

 

Daily Rate:

For any day, (i) (a) USD-Federal Funds Rate for such day minus (b) the Spread
divided by (ii) 365.

 

 

 

 

USD-Federal Funds Rate:

For any day, the rate set forth for such day opposite the caption “Federal
funds”, as such rate is displayed on the page “FedsOpen <Index><GO>“ on the
BLOOMBERG Professional Service, or any successor page; provided that if no rate
appears for a particular day on such page, the rate for the immediately
preceding day for which a rate does so appear shall be used for such day.

 

 

 

 

Spread:

1.00%

 

 

 

 

Prepayment:

Not Applicable

 

 

 

 

Variable Obligation:

Not Applicable

 

 

 

 

Exchange:

The New York Stock Exchange

 

 

 

 

Related Exchange(s):

All Exchanges

 

2

--------------------------------------------------------------------------------


 

 

Clearance System:

The Depository Trust Company

 

 

 

 

Market Disruption Event:

Section 6.3(a) of the Equity Definitions is hereby amended by deleting the words
“during the one hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be,” in clause (ii) thereof.

 

 

 

 

Early Closure:

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

 

 

Settlement:

 

 

 

 

Settlement Currency:

USD (all amounts shall be converted to the Settlement Currency in good faith and
in a commercially reasonable manner by the Calculation Agent)

 

 

 

 

Settlement Date:

Any Scheduled Trading Day following the first day occurring on or after the
Trade Date on which Shares are sold pursuant to the Distribution Agreement and
up to and including the Final Date that is either:

 

 

 

 

 

 

(a)

designated by Counterparty as a “Settlement Date” by a written notice (a
“Settlement Notice”) delivered to BofA no less than (i) one Scheduled Trading
Day prior to such Settlement Date and five Scheduled Trading Days prior to the
Final Date, if Physical Settlement applies, and (ii) five Scheduled Trading Days
prior to such Settlement Date, which may be the Final Date, if Cash Settlement
or Net Stock Settlement applies; provided that if Cash Settlement or Net Stock
Settlement applies, any Settlement Date, including a Settlement Date on the
scheduled Final Date, shall be deferred until the date on which BofA is able to
completely unwind its hedge with respect to the portion of the Number of Shares
to be settled if BofA is unable to completely unwind its hedge with respect to
the portion of the Number of Shares to be settled during the Unwind Period due
to the restrictions of Rule 10b-18 (“Rule 10b-18”) under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) agreed to hereunder, the existence
of any Suspension Day or Disrupted Day or the lack of sufficient liquidity in
the Shares during the Unwind Period (as determined by the Calculation Agent);
provided further that if BofA shall fully unwind its hedge with respect to the
portion of the Number of Shares to be settled during an Unwind Period by a date
that is more than three Scheduled Trading Days prior to a Settlement Date
specified above, BofA may, by written notice to Counterparty, specify any
Scheduled Trading Day prior to such original Settlement Date as the Settlement
Date; or

 

 

 

 

 

 

 

 

(b)

designated by BofA as a Settlement Date pursuant to the

 

3

--------------------------------------------------------------------------------


 

 

 

 

 

“Acceleration Events” provisions of Paragraph 7(f) below;

 

 

 

 

 

 

 

provided that the Final Date will be a Settlement Date if on such date the
Number of Shares for which a Settlement Date has not already been designated is
greater than zero, and provided further that if any Settlement Date specified
above is not an Exchange Business Day, the Settlement Date shall instead be the
next Exchange Business Day.

 

 

 

 

Final Date:

The first anniversary of the Hedge Completion Date (or if such day is not a
Scheduled Trading Day, the next following Scheduled Trading Day)

 

 

 

 

Early Settlement Fee:

If a Settlement Date occurs on or prior to the Early Settlement Fee Date (an
“Early Unwind Date”), Counterparty shall pay to BofA the Early Settlement Fee
for such Early Unwind Date; provided that no Early Settlement Fee shall be
payable if (i) the USD-Federal Funds Rate is less than the Spread on such Early
Unwind Date or (ii) such Early Unwind Date occurs as a result of the designation
by BofA of a Settlement Date resulting from an event or events outside
Counterparty’s control.  “Early Settlement Fee” means, for any Early Unwind
Date, an amount of cash equal to (a) the number of Settlement Shares for such
Settlement Date multiplied by (b) the Initial Forward Price multiplied by
(c) 0.50% multiplied by (d) the number of calendar days in the period from but
excluding such Early Unwind Date to and including the Early Settlement Fee Date
divided by (e) 365; “Early Settlement Fee Date” means the date that is two
months after the Hedge Completion Date.

 

 

 

 

 

Settlement Shares:

(a)

With respect to any Settlement Date other than the Final Date, the number of
Shares designated as such by Counterparty in the relevant Settlement Notice or
designated pursuant to the “Acceleration Events” provisions of Paragraph
7(f) below, as applicable; provided that the Settlement Shares so designated
shall (i) not exceed the Number of Shares at that time and (ii) be at least
equal to the lesser of 100,000 and the Number of Shares at that time; and

 

 

 

 

 

 

(b)

with respect to the  Settlement Date on the Final Date, a number of Shares equal
to the Number of Shares at that time;

 

 

 

 

 

 

 

in each case with the Number of Shares determined taking into account pending
Settlement Shares.

 

 

 

 

Settlement Method Election:

Physical Settlement, Cash Settlement, or Net Stock Settlement, at the election
of Counterparty, in its sole discretion, as set forth in a Settlement Notice;
provided that if Counterparty elects Cash Settlement or Net Stock Settlement, it
shall be deemed to have repeated the representations contained in Paragraph
7(e) below; provided further that if no election is made by Counterparty,
Physical Settlement shall apply.  The parties hereto acknowledge that
Counterparty cannot be obligated to settle this Transaction by cash payment
unless Counterparty elects Cash Settlement; provided, however, that the
foregoing shall not apply to the payment of an

 

4

--------------------------------------------------------------------------------


 

 

 

Early Settlement Fee if the Early Unwind Date occurs as the result of the
designation by Counterparty of a Settlement Date.

 

 

 

 

Physical Settlement:

If Physical Settlement is applicable, then Counterparty shall deliver to BofA
through the Clearance System a number of Shares equal to the Settlement Shares
for such Settlement Date, and BofA shall pay to Counterparty, by wire transfer
of immediately available funds to an account designated by Counterparty, an
amount equal to the Physical Settlement Amount for such Settlement Date.

 

 

 

 

Physical Settlement Amount:

For any Settlement Date for which Physical Settlement is applicable, an amount
equal to the product of (a) the Forward Price in effect on the relevant
Settlement Date multiplied by (b) the Settlement Shares for such Settlement
Date.

 

 

 

 

Cash Settlement:

On any Settlement Date in respect of which Cash Settlement applies, if the Cash
Settlement Amount is a positive number, BofA will pay the Cash Settlement Amount
to Counterparty.  If the Cash Settlement Amount is a negative number,
Counterparty will pay the absolute value of the Cash Settlement Amount to BofA. 
Such amounts shall be paid on such Settlement Date.

 

 

 

 

Cash Settlement Amount:

An amount determined by the Calculation Agent equal to: (i)(A) the Forward Price
as of the first day of the applicable Unwind Period minus (B) the weighted
average price (the “Unwind Purchase Price”) at which BofA purchases Shares
during the Unwind Period to unwind its hedge with respect to the portion of the
Number of Shares to be settled during the Unwind Period (including, for the
avoidance of doubt, purchases on any Suspension Day or Disrupted Day in part),
taking into account Shares anticipated to be delivered or received if Net Stock
Settlement applies, and the restrictions of Rule 10b-18 under the Exchange Act
agreed to hereunder, plus USD 0.02, multiplied by (ii) the Settlement Shares.

 

 

 

 

Net Stock Settlement:

On any Settlement Date in respect of which Net Stock Settlement applies, if the
Cash Settlement Amount is a (i) positive number, BofA shall deliver a number of
Shares to Counterparty equal to the Net Stock Settlement Shares, or (ii) 
negative number, Counterparty shall deliver a number of Shares to BofA equal to
the Net Stock Settlement Shares; provided that if BofA determines in its good
faith judgment that it would be required to deliver Net Stock Settlement Shares
to Counterparty, BofA may elect to deliver a portion of such Net Stock
Settlement Shares on one or more dates prior to the applicable Settlement Date.

 

 

 

 

Net Stock Settlement Shares:

With respect to a Settlement Date, the absolute value of the Cash Settlement
Amount divided by the Unwind Purchase Price, with the number of Shares rounded
up in the event such calculation results in a fractional number.

 

 

 

 

Unwind Period:

The period from and including the first Exchange Business Day following the date
Counterparty elects Cash Settlement or Net Stock Settlement in respect of a
Settlement Date through the third Scheduled Trading Day preceding such
Settlement Date (as such

 

5

--------------------------------------------------------------------------------


 

 

 

date may be changed by BofA as described in the first proviso in clause (a) of
the definition of Settlement Date above).

 

 

 

 

Failure to Deliver:

Applicable

 

 

 

 

Suspension Day:

Any day on which BofA determines based on the advice of outside counsel of
national standing that Cash Settlement or Net Stock Settlement may violate
applicable securities laws or cause BofA to not be in compliance with applicable
legal, regulatory or self-regulatory requirements, or with related policies and
procedures applicable to BofA.  BofA shall promptly notify Counterparty if it
receives such advice from its counsel.

 

 

 

 

Share Cap:

Notwithstanding any other provision of this Confirmation, in no event will
Counterparty be required to deliver to BofA on any Settlement Date, whether
pursuant to Physical Settlement, Net Stock Settlement or any Private Placement
Settlement, a number of Shares in excess of (i) the Initial Number of Shares
minus (ii) the aggregate number of Shares delivered by Counterparty to BofA
hereunder prior to such Settlement Date.

 

 

 

Adjustments:

 

 

 

 

Method of Adjustment:

Calculation Agent Adjustment

 

 

 

Extraordinary Events:

 

 

 

 

 

New Shares:

In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in (i) shall be deleted in its entirety and replaced with “publicly
quoted, traded or listed on any of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market or the NASDAQ Global Market (or
their respective successors)”.

 

 

 

 

Consequences of Merger Events:

 

 

 

 

 

 

(a)  Share-for-Share:

Cancellation and Payment

 

 

 

 

 

 

(b)  Share-for-Other:

Cancellation and Payment

 

 

 

 

 

 

(c)  Share-for-Combined:

Cancellation and Payment

 

 

 

 

 

Tender Offer:

Applicable

 

 

 

 

Consequences of Tender Offers:

 

 

 

 

 

 

 

(a)  Share-for-Share:

Cancellation and Payment

 

 

 

 

 

 

(b)  Share-for-Other:

Cancellation and Payment

 

 

 

 

 

 

(c)  Share-for-Combined:

Cancellation and Payment

 

6

--------------------------------------------------------------------------------


 

 

Composition of Combined Consideration:


Not Applicable

 

 

 

 

Nationalization, Insolvency or Delisting:


Cancellation and Payment

 

 

 

 

 

In addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions,
it will also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, the American Stock Exchange, the NASDAQ
Global Select Market or the NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
be deemed to be the Exchange.

 

 

 

 

Determining Party:

For all applicable Extraordinary Events, BofA; provided, however, that all
calculations, adjustments, specifications, choices and determinations by the
Determining Party shall be made in good faith and in a commercially reasonable
manner.  The parties agree that they will work reasonably to resolve any
disputes.

 

 

 

Additional Disruption Events:

 

 

 

 

Change in Law:

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “or public announcement of the formal or informal
interpretation” and (ii) immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by the Hedging Party
on the Trade Date”.

 

 

 

 

Insolvency Filing:

Notwithstanding anything to the contrary herein, in the Agreement or in the
Equity Definitions, upon any Insolvency Filing or other proceeding under the
U.S. Bankruptcy Code in respect of the Issuer, the Transaction shall
automatically terminate on the date thereof without further liability of either
party to this Confirmation to the other party (except for any liability in
respect of any breach of representation or covenant by a party under this
Confirmation prior to the date of such Insolvency Filing or other proceeding),
it being understood that this Transaction is a contract for the issuance of
Shares by the Issuer.

 

 

 

 

Determining Party:

For all applicable Additional Disruption Events, BofA; provided, however, that
all calculations, adjustments, specifications, choices and determinations by the
Determining Party shall be made in good faith and in a commercially reasonable
manner.  The parties agree that they will work reasonably to resolve any
disputes.

 

 

 

Non-Reliance:

Applicable

 

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

Applicable

 

 

Additional Acknowledgments:

Applicable

 

7

--------------------------------------------------------------------------------


 

 

Transfer:

Notwithstanding anything to the contrary herein or in the Agreement, BofA may
assign, transfer and set over all rights, title and interest, powers, privileges
and remedies of BofA under this Transaction, in whole or in part, to an
affiliate of BofA, or any entity sponsored or organized by, or on behalf of or
for the benefit of, BofA without the consent of Counterparty.  No such
assignment, transfer or set over shall affect BofA’s obligations hereunder.  In
the event of any transfer or assignment of any rights, title and interest,
powers, privileges and remedies of BofA under this Transaction, the transferee
or assignee shall assume and enter into new covenants and representations under
Sections 3(e), 3(f), 4(a)(i) and 4(a)(iii) of the Agreement or enter into new
covenants and representations that are agreed by the other party under the
Agreement, and the identity of the transferee or assignee shall be entered on
the books and records maintained by each party or its respective agents.

 

 

 

3.

Calculation Agent:

BofA.  All calculations and determinations by the Calculation Agent shall be
made in good faith and in a commercially reasonable manner.  The parties agree
that they will work reasonably to resolve any disputes.

 

 

 

4.

Account Details:

 

 

 

 

 

(a)  Account for delivery of Shares to BofA:

 

To be furnished

 

 

 

 

(b)  Account for payments to Counterparty:

 

To be furnished

 

 

 

 

(c)  Account for payments to BofA:

Bank of America, N.A. – New York, NY
Account #: 12333-34172
ABA #: 026-009-593
For account of Bank of America

 

 

 

5.

Offices:

 

 

 

 

 

The Office of Counterparty for the Transaction is:  Inapplicable, Counterparty
is not a Multibranch Party.

 

 

 

The Office of BofA for the Transaction is:  New York

 

 

6.

Notices:  For purposes of this Confirmation:

 

 

 

(a)           Address for notices or communications to Counterparty:

 

 

 

Affiliated Managers Group, Inc.
600 Hale Street
Prides Crossing, MA  01965

 

 

 

(b)           Address for notices or communications to BofA:

 

 

 

Bank of America, N.A.
c/o Banc of America Securities LLC
Bank of America Tower at One Bryant Park
New York, NY  10036

 

8

--------------------------------------------------------------------------------


 

 

Telephone:

704-208-2869

 

Facsimile:

646-855-2527

 

Attention:

John Servidio

 

7.                                            Other Provisions:

 

(a)        Conditions to Effectiveness.  This Transaction shall be effective if
and only if Shares are sold on or after the Trade Date pursuant to the
Distribution Agreement.  If the Distribution Agreement is terminated prior to
any such sale of Shares thereunder, the parties shall have no further
obligations in connection with this Transaction, other than in respect of
breaches of representations or covenants on or prior to such date.

 

(b)        Distribution Agreement Representations, Warranties and Covenants.  On
the Trade Date and on each date on which BofA or its affiliates delivers a
prospectus in connection with a sale to hedge this Transaction, Counterparty
repeats and reaffirms as of such date all of the representations and warranties
contained in the Distribution Agreement.  Counterparty hereby agrees to comply
with its covenants contained in the Distribution Agreement as if such covenants
were made in favor of BofA.

 

(c)         Interpretive Letter.  Counterparty agrees and acknowledges that this
Transaction is being entered into in accordance with the October 9, 2003
interpretive letter from the staff of the Securities and Exchange Commission to
Goldman, Sachs & Co. (the “Interpretive Letter”) and agrees to take all actions,
and to omit to take any actions, reasonably requested by BofA for this
Transaction to comply with the Interpretive Letter.  Without limiting the
foregoing, Counterparty agrees that neither it nor any “affiliated purchaser”
(as defined in Regulation M (“Regulation M”) promulgated under the Exchange Act)
will, directly or indirectly, bid for, purchase or attempt to induce any person
to bid for or purchase, the Shares or securities that are convertible into, or
exchangeable or exercisable for, Shares during any “restricted period” as such
term is defined in Regulation M.  In addition, Counterparty represents that it
is eligible to conduct a primary offering of Shares on Form S-3, the offering
contemplated by the Distribution Agreement complies with Rule 415 under the
Securities Act of 1933, as amended (the “Securities Act”), and the Shares are
“actively traded” as defined in Rule 101(c)(1) of Regulation M.

 

(d)        Agreements and Acknowledgments Regarding Shares.

 

(i)            Counterparty agrees and acknowledges that, in respect of any
Shares delivered to BofA hereunder, such Shares shall be newly issued (unless
mutually agreed otherwise by the parties) and upon such delivery, duly and
validly authorized, issued and outstanding, fully paid and nonassessable, free
of any lien, charge, claim or other encumbrance and not subject to any
preemptive or similar rights and shall, upon such issuance, be accepted for
listing or quotation on the Exchange;

 

(ii)           Counterparty agrees and acknowledges that BofA will hedge its
exposure to this Transaction by selling Shares borrowed from third party
securities lenders or other Shares pursuant to a registration statement, and
that, pursuant to the terms of the Interpretive Letter, the Shares (up to the
Initial Number of Shares) delivered, pledged or loaned by Counterparty to BofA
in connection with this Transaction may be used by BofA to return to securities
lenders without further registration under the Securities Act.  Accordingly,
Counterparty agrees that the Shares that it delivers, pledges or loans to BofA
on or prior to the final Settlement Date will not bear a restrictive legend and
that such Shares will be deposited in, and the delivery thereof shall be
effected through the facilities of, the Clearance System;

 

(iii)          Counterparty has reserved and will keep available at all times,
free from preemptive or similar rights and free from any lien, charge, claim or
other encumbrance, authorized but unissued Shares at least equal to the Number
of Shares, solely for the purpose of settlement under this Transaction;

 

(iv)          Unless the provisions set forth below under “Private Placement
Procedures” are applicable, BofA agrees to use any Shares delivered by
Counterparty hereunder on any Settlement Date to return to securities lenders to
close out open securities loans with respect to the Shares; and

 

9

--------------------------------------------------------------------------------

 

(v)                                 In connection with bids and purchases of
Shares in connection with any Cash Settlement or Net Stock Settlement of this
Transaction, BofA shall use its good faith efforts to comply, or cause
compliance, with the provisions of Rule 10b-18 under the Exchange Act, taking
into account any purchases under other Equity Contracts, as if such provisions
were applicable to such purchases.

 

(e)                                  Securities Laws Representations and
Agreements.

 

(i)                                     Counterparty represents to BofA on the
Trade Date and on any date that Counterparty notifies BofA that Cash Settlement,
Net Stock Settlement or Alternative Settlement under Paragraph 7(l) applies to
this Transaction, that (i) each of its filings under the Securities Act, the
Exchange Act or other applicable securities laws that are required to be filed
have been filed and that, as of the respective dates thereof and as of the date
of this representation, there is no misstatement of material fact contained
therein or omission of a material fact required to be stated therein or
necessary to make the statements made therein, in the light of the circumstances
under which they were made, not misleading; and (ii) it has not and will not
directly or indirectly violate any applicable law (including, without
limitation, the Securities Act and the Exchange Act) in connection with this
Transaction.  In addition to any other requirement set forth herein,
Counterparty agrees not to designate any Settlement Date or elect Alternative
Settlement under Paragraph 7(l) if settlement in respect of such date would
result in a violation of any applicable federal or state law or regulation,
including the U.S. federal securities laws.

 

(ii)                                  It is the intent of BofA and Counterparty
that following any election of Cash Settlement or Net Stock Settlement by
Counterparty, the purchase of Shares by BofA during any Unwind Period comply
with the requirements of Rule 10b5-l(c)(l)(i)(B) of the Exchange Act and that
this Confirmation shall be interpreted to comply with the requirements of
Rule 10b5-l(c).

 

Counterparty acknowledges that (i) during any Unwind Period Counterparty shall
not have, and shall not attempt to exercise, any influence over how, when or
whether to effect purchases of Shares by BofA (or its agent or affiliate) in
connection with this Confirmation and (ii) Counterparty is entering into the
Agreement and this Confirmation in good faith and not as part of a plan or
scheme to evade compliance with federal securities laws including, without
limitation, Rule 10b-5 promulgated under the Exchange Act.

 

Counterparty hereby agrees with BofA that during any Unwind Period Counterparty
shall not communicate, directly or indirectly, any Material Non-Public
Information (as defined herein) to any Equity Derivatives Group Personnel (as
defined below).  For purposes of this Transaction, “Material Non-Public
Information” means information relating to Counterparty or the Shares that
(a) has not been widely disseminated by wire service, in one or more newspapers
of general circulation, by communication from Counterparty to its shareholders
or in a press release, or contained in a public filing made by Counterparty with
the Securities and Exchange Commission and (b) a reasonable investor might
consider to be of importance in making an investment decision to buy, sell or
hold Shares.  For the avoidance of doubt and solely by way of illustration,
information should be presumed “material” if it relates to such matters as
dividend increases or decreases, earnings estimates, changes in previously
released earnings estimates, significant expansion or curtailment of operations,
a significant increase or decline of orders, significant merger or acquisition
proposals or agreements, significant new products or discoveries, extraordinary
borrowing, major litigation, liquidity problems, extraordinary management
developments, purchase or sale of substantial assets, or other similar
information  For purposes of this Transaction, “Equity Derivatives Group
Personnel” means any employee of BofA or its affiliates who effects purchases or
sales of Shares in connection with this Agreement.

 

(iii)                               Counterparty shall, at least one day prior
to the first day of any Unwind Period, notify BofA of the total number of Shares
purchased in Rule 10b-18 purchases of blocks pursuant to the once-a-week block
exception contained in Rule 10b-18(b)(4) by or for Counterparty or any of its
affiliated purchasers during each of the four calendar weeks preceding the first
day of the Unwind Period and during the calendar week in which the first day of
the Unwind Period occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated
purchaser” each being used as defined in Rule 10b-18).

 

10

--------------------------------------------------------------------------------


 

(iv)                              During any Unwind Period, Counterparty shall
(i) notify BofA prior to the opening of trading in the Shares on any day on
which Counterparty makes, or expects to be made, any public announcement (as
defined in Rule 165(f) under the Securities Act of 1933, as amended (the
“Securities Act”) of any merger, acquisition, or similar transaction involving a
recapitalization relating to Counterparty (other than any such transaction in
which the consideration consists solely of cash and there is no valuation
period), (ii) promptly notify BofA following any such announcement that such
announcement has been made, and (iii) promptly deliver to BofA following the
making of any such announcement information indicating (A) Counterparty’s
average daily Rule 10b-18 purchases (as defined in Rule 10b-18) during the three
full calendar months preceding the date of the announcement of such transaction
and (B) Counterparty’s block purchases (as defined in Rule 10b-18) effected
pursuant to paragraph (b)(4) of Rule 10b-18 during the three full calendar
months preceding the date of the announcement of such transaction.  In addition,
Counterparty shall promptly notify BofA of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders.

 

(v)                                 Neither Counterparty nor any of its
affiliates shall take or refrain from taking any action (including, without
limitation, any direct purchases by Counterparty or any of its affiliates, or
any purchases by a party to a derivative transaction with Counterparty or any of
its affiliates), either under this Confirmation, under an agreement with another
party or otherwise, that might cause any purchases of Shares by BofA or any of
its affiliates in connection with any Cash Settlement or Net Stock Settlement of
this Transaction not to meet the requirements of the safe harbor provided by
Rule 10b-18 if such purchases were made by Counterparty.

 

(vi)                              Counterparty will not engage in any
“distribution” (as defined in Regulation M) that would cause a “restricted
period” (as defined in Regulation M) to occur during any Unwind Period.

 

(f)                                    Acceleration Events.

 

(i)                                     Stock Borrow Event.  If in BofA’s
reasonable judgment, (A) BofA is not able hedge its exposure under this
Transaction because insufficient Shares are made available for borrowing by
securities lenders or (B) BofA would incur a cost to borrow (or to maintain a
borrow of) sufficient Shares to hedge its exposure under this Transaction that
is equal to or greater than 75 basis points per annum (each of (A) and (B), a
“Stock Borrow Event”), then BofA shall be entitled to designate any Scheduled
Trading Day prior to the date the Number of Shares is first reduced to zero to
be a Settlement Date, by providing Counterparty at least two Scheduled Trading
Days’ notice prior to the relevant Settlement Date, and to designate the number
of Settlement Shares for the relevant Settlement Date, which shall not exceed
the number of Shares as to which the relevant Stock Borrow Event relates.

 

(ii)                                  Dividends.  If on any day after the Trade
Date, Counterparty declares a distribution, issue or dividend to existing
holders of the Shares of (A) any cash dividends in excess of USD 0.00 per Share
or (B) share capital or other securities of another issuer acquired or owned
(directly or indirectly) by Counterparty as a result of a spin-off or similar
transaction or (C) any other type of securities (other than Shares), rights or
warrants or other assets, in any case for payment (cash or other consideration)
at less than the prevailing market price, as determined by BofA, then BofA shall
be entitled to designate any Scheduled Trading Day prior to the date the Number
of Shares is first reduced to zero to be a Settlement Date, by providing
Counterparty at least three Scheduled Trading Days’ notice prior to the relevant
Settlement Date, and to designate the number of Settlement Shares for the
relevant Settlement Date.

 

(iii)                               Stock Price Event.  If at any time after the
Trade Date the traded price per Share on the Exchange is less than or equal to
USD 25.00, then BofA shall be entitled at any time thereafter to designate one
or more Scheduled Trading Days prior to the date the Number of Shares is first
reduced to zero to be a Settlement Date, by providing Counterparty at least ten
Scheduled Trading Days’ notice prior to the relevant Settlement Date, and to
designate the number of Settlement Shares for the relevant Settlement Date.

 

11

--------------------------------------------------------------------------------


 

(iv)                              Board Approval of Merger Event.  If on any day
after the Trade Date, the board of directors of Counterparty votes to approve
any action that, if consummated, would constitute a Merger Event, then
Counterparty shall notify BofA of such occurrence within one Scheduled Trading
Day after such occurrence and BofA shall be entitled to designate any Scheduled
Trading Day prior to the date the Number of Shares is first reduced to zero to
be a Settlement Date, by providing Counterparty at least twenty Scheduled
Trading Days’ notice prior to the relevant Settlement Date, and to designate the
number of Settlement Shares for the relevant Settlement Date.

 

(v)                                 ISDA Termination.  In lieu of
(A) designating an Early Termination Date as the result of an Event of Default
or Termination Event, (B) terminating this Transaction and determining a
Cancellation Amount as the result of an Additional Disruption Event, or
(C) terminating this Transaction and determining an amount payable in connection
with an Extraordinary Event to which Cancellation and Payment would otherwise be
applicable, BofA shall be entitled to designate any Scheduled Trading Day prior
to the date the Number of Shares is first reduced to zero to be a Settlement
Date with respect to the Number of Shares.

 

(vi)                              Termination Settlement.  Notwithstanding
anything to the contrary herein, in the Agreement or in the Equity Definitions,
if a Settlement Date is designated by BofA as the result of one of the foregoing
sub-paragraphs (i) through (v), Physical Settlement shall apply.

 

(g)                                 Private Placement Procedures.  If
Counterparty is unable to comply with the provisions of sub-paragraph (ii) of
“Agreements and Acknowledgments Regarding Shares” above because of a change in
law or a change in the policy of the Securities and Exchange Commission or its
staff, or BofA otherwise determines that in its reasonable opinion any Shares to
be delivered to BofA by Counterparty may not be freely returned by BofA to
securities lenders as described under such sub-paragraph (ii), or otherwise
constitute “restricted securities” as defined in Rule 144 under the Securities
Act then delivery of any such Shares (the “Restricted Shares”) shall be effected
as provided below, unless waived by BofA.

 

(i)                                     If Counterparty delivers the Restricted
Shares pursuant to this clause (i) (a “Private Placement Settlement”), then
delivery of Restricted Shares by Counterparty shall be effected in customary
private placement procedures with respect to such Restricted Shares reasonably
acceptable to BofA; provided that Counterparty may not elect a Private Placement
Settlement if, on the date of its election, it has taken, or caused to be taken,
any action that would make unavailable either the exemption pursuant to
Section 4(2) of the Securities Act for the sale by Counterparty to BofA (or any
affiliate designated by BofA) of the Restricted Shares or the exemption pursuant
to Section 4(1) or Section 4(3) of the Securities Act for resales of the
Restricted Shares by BofA (or any such affiliate of BofA).  The Private
Placement Settlement of such Restricted Shares shall include customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to BofA, due diligence rights (for BofA or any
designated buyer of the Restricted Shares by BofA), opinions and certificates,
and such other documentation as is customary for private placement agreements,
all reasonably acceptable to BofA.  In the case of a Private Placement
Settlement, BofA shall, in its good faith discretion, adjust the amount of
Restricted Shares to be delivered to BofA hereunder in a commercially reasonable
manner to reflect the fact that such Restricted Shares may not be freely
returned to securities lenders by BofA and may only be saleable by BofA at a
discount to reflect the lack of liquidity in Restricted Shares.  Notwithstanding
the Agreement or this Confirmation, the date of delivery of such Restricted
Shares shall be the Clearance System Business Day following notice by BofA to
Counterparty of the number of Restricted Shares to be delivered pursuant to this
clause (i).  For the avoidance of doubt, delivery of Restricted Shares shall be
due as set forth in the previous sentence and not be due on the date that would
otherwise be applicable.

 

(ii)                                  If Counterparty delivers any Restricted
Shares in respect of this Transaction, Counterparty agrees that (A) such Shares
may be transferred by and among BofA and its affiliates and (B) after the
minimum “holding period” within the meaning of Rule 144(d) under the Securities
Act has elapsed, Counterparty shall promptly remove, or cause the transfer agent
for the Shares to remove, any legends referring to any transfer restrictions
from such Shares upon delivery by BofA (or such affiliate of BofA) to
Counterparty or such transfer agent of seller’s and broker’s representation
letters customarily delivered by BofA or its affiliates in

 

12

--------------------------------------------------------------------------------


 

connection with resales of restricted securities pursuant to Rule 144 under the
Securities Act, each without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by BofA (or such affiliate of BofA).

 

(h)                                 Indemnity.  Counterparty agrees to indemnify
BofA and its affiliates and their respective directors, officers, employees,
agents and controlling persons (BofA and each such affiliate or person being an
“Indemnified Party”) from and against any and all losses, claims, damages and
liabilities, joint and several, incurred by or asserted against such Indemnified
Party arising out of, in connection with, or relating to, the execution or
delivery of this Confirmation, the performance by the parties hereto of their
respective obligations under the Transaction, any breach of any covenant or
representation made by Counterparty in this Confirmation or the Agreement or the
consummation of the transactions contemplated hereby and will reimburse any
Indemnified Party for all reasonable expenses (including reasonable legal fees
and expenses) as they are incurred in connection with the investigation of,
preparation for, or defense of any pending or threatened claim or any action or
proceeding arising therefrom, whether or not such Indemnified Party is a party
thereto, except to the extent resulting from BofA’s gross negligence or willful
misconduct.

 

(i)                                     Waiver of Trial by Jury.  EACH OF
COUNTERPARTY AND BOFA HEREBY IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE TRANSACTION OR
THE ACTIONS OF BOFA OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR
ENFORCEMENT HEREOF.

 

(j)                                     Governing Law/Jurisdiction.  This
Confirmation shall be governed by the laws of the State of New York without
reference to the conflict of laws provisions thereof.  The parties hereto
irrevocably submit to the exclusive jurisdiction of the courts of the State of
New York and the United States Court for the Southern District of New York in
connection with all matters relating hereto and waive any objection to the
laying of venue in, and any claim of inconvenient forum with respect to, these
courts.

 

(k)                                  Designation by BofA.  Notwithstanding any
other provision in this Confirmation to the contrary requiring or allowing BofA
to purchase, sell, receive or deliver any Shares or other securities to or from
Counterparty, BofA may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities and otherwise to perform BofA
obligations in respect of the Transaction and any such designee may assume such
obligations.  BofA shall be discharged of its obligations to Counterparty only
to the extent of any such performance.

 

(l)                                     EITF 00-19; Alternative Settlement.  The
parties hereby agree that all documentation with respect to this Transaction is
intended to qualify this Transaction as an equity instrument for purposes of
EITF Issue No. 00-19.  If, subject to Paragraph 7(t) below, Counterparty owes
BofA any amount in connection with this Transaction pursuant to Section 12.7 or
12.9 of the Equity Definitions (except in the case of an Extraordinary Event in
which the consideration or proceeds to be paid to holders of Shares as a result
of such event consists solely of cash) or pursuant to Section 6(d)(ii) of the
Agreement (except in the case of an Event of Default in which Counterparty is
the Defaulting Party or a Termination Event in which Counterparty is the
Affected Party, other than (x) an Event of Default of the type described in
Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or (y) a Termination
Event of the type described in Section 5(b)(i), (ii), (iii), (iv), or (v) of the
Agreement that in the case of either (x) or (y) resulted from an event or events
outside Counterparty’s control) (a “Payment Obligation”), Counterparty shall
have the right, in its sole discretion, to satisfy any such Payment Obligation
by delivery of Termination Delivery Units (as defined below) by giving
irrevocable telephonic notice to BofA, confirmed in writing within one Scheduled
Trading Day, between the hours of 9:00 a.m. and 4:00 p.m. New York time on the
Closing Date or Early Termination Date, as applicable (“Notice of Termination
Delivery”).  Upon Notice of Termination Delivery, Counterparty shall deliver to
BofA a number of Termination Delivery Units having a cash value equal to the
amount of such Payment Obligation (such number of Termination Delivery Units to
be delivered to be determined by the Calculation Agent acting in a commercially
reasonable manner, taking into account whether the Termination Delivery Units so
delivered are freely tradable).  Settlement relating to any delivery of
Termination Delivery Units pursuant to this

 

13

--------------------------------------------------------------------------------


 

provision shall occur within three Scheduled Trading Days.  “Termination
Delivery Unit” means (A) in the case of a Termination Event, an Event of Default
or an Extraordinary Event (other than an Insolvency, Nationalization, Merger
Event or Tender Offer), one Share or (B) in the case of an Insolvency,
Nationalization, Merger Event or Tender Offer, a unit consisting of the number
or amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Insolvency, Nationalization,
Merger Event or Tender Offer; provided that if such Insolvency, Nationalization,
Merger Event or Tender Offer involves a choice of consideration to be received
by holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.

 

(m)                               Disclosure. Effective from the date of
commencement of discussions concerning the Transaction,  each of BofA and
Counterparty and each of their employees, representatives, or other agents may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the Transaction and all materials of any kind
(including opinions or other tax analyses) relating to such tax treatment and
tax structure.

 

(n)                                 Right to Extend.  BofA may postpone any
Settlement Date or any other date of valuation or delivery, with respect to some
or all of the relevant Settlement Shares, if BofA determines, in its discretion,
that such extension is reasonably necessary or appropriate to enable BofA to
effect purchases of Shares in connection with its hedging activity hereunder or
under any other Equity Contract in a manner that would, if BofA were
Counterparty or an affiliated purchaser of Counterparty, be in compliance with
applicable legal and regulatory requirements, as determined by BofA based upon
the advice of outside counsel of national standing.

 

(o)                                 Counterparty Share Repurchases. 
Counterparty agrees not to repurchase any Shares if, immediately following such
purchase, the Number of Shares under this Confirmation and all other Equity
Contracts (as defined in Paragraph 7(t)) would be equal to or greater than 8.0%
of the number of then-outstanding Shares or such other number of Shares as BofA
notifies Counterparty would, in the reasonable judgment of outside counsel of
national standing for BofA, present legal or regulatory issues for BofA.

 

(p)                                 Limit on Beneficial Ownership. 
Notwithstanding any other provisions hereof, BofA shall not be entitled to
receive Shares hereunder (whether in connection with the purchase of Shares on
any Settlement Date or otherwise) to the extent (but only to the extent) that
such receipt would result in BofA and its affiliates (i) directly or indirectly
beneficially owning (as such term is defined for purposes of Section 13(d) of
the Exchange Act) at any time in excess of 4.9% of the outstanding Shares or
(ii) having direct or indirect ownership or control (for purposes of the Bank
Holding Company Act of 1956, as amended) at any time in excess of 4.9% of the
outstanding Shares.  Any purported delivery hereunder shall be void and have no
effect to the extent (but only to the extent) that such delivery would result in
BofA and its affiliates directly or indirectly so beneficially owning or so
owning or controlling in excess of 4.9% of the outstanding Shares.  If any
delivery owed to BofA hereunder is not made, in whole or in part, as a result of
this provision, Counterparty’s obligation to make such delivery shall not be
extinguished and Counterparty shall make such delivery as promptly as
practicable after, but in no event later than one Exchange Business Day after,
BofA gives notice to Counterparty that such delivery would not result in BofA
and its affiliates directly or indirectly so beneficially owning or so owning or
controlling in excess of 4.9% of the outstanding Shares.

 

(q)                                 Commodity Exchange Act.  Each of BofA and
Counterparty agrees and represents that it is an “eligible contract participant”
as defined in Section 1a(12) of the U.S. Commodity Exchange Act, as amended (the
“CEA”), the Agreement and this Transaction are subject to individual negotiation
by the parties and have not been executed or traded on a “trading facility” as
defined in Section 1a(33) of the CEA.

 

(r)                                    Bankruptcy Status.  BofA acknowledges and
agrees that this Confirmation is not intended to convey to BofA rights with
respect to the transactions contemplated hereby that are senior to the claims of
Counterparty’s common stockholders in any U.S. bankruptcy proceedings of
Counterparty; provided, however, that nothing herein shall be deemed to limit
BofA’s right to pursue remedies in the event of a breach by Counterparty of its
obligations and agreements with respect to this Confirmation and the Agreement;
and provided, further, that nothing herein shall limit or shall be deemed to
limit BofA’s rights in respect of any transaction other than this Transaction.

 

14

--------------------------------------------------------------------------------


 

(s)                                  No Collateral.  The parties acknowledge
that this Transaction is not secured by any collateral that would otherwise
secure the obligations of Counterparty herein under or pursuant to the
Agreement.  Without limiting the generality of the foregoing, this Transaction
will not be considered to create obligations covered by any collateral credit
support annex to the Agreement and will be disregarded for the purposes of
calculating any exposures pursuant to any such annex.

 

(t)                                    Netting and Set-off.  BofA agrees not to
set-off or net amounts due from Counterparty with respect to this Transaction
against amounts due from BofA to Counterparty under obligations other than
Equity Contracts.  Section 2(c) of the Agreement as it applies to payments due
with respect to this Transaction shall remain in effect and is not subject to
the first sentence of this provision.  The parties agree that Section 6(f) of
the Agreement is amended and restated to read as follows:

 

“(f)                              Upon the occurrence of an Event of Default or
Termination Event with respect to Counterparty as the Defaulting Party or the
Affected Party (“X”), BofA (“Y”) will have the right (but not be obliged)
without prior notice to X or any other person to set-off or apply any obligation
of X under an Equity Contract owed to Y (or any Affiliate of Y) (whether or not
matured or contingent and whether or not arising under this Agreement, and
regardless of the currency, place of payment or booking office of the
obligation) against any obligation of Y (or any Affiliate of Y) under an Equity
Contract owed to X (whether or not matured or contingent and whether or not
arising under this Agreement, and regardless of the currency, place of payment
or booking office of the obligation).  Y will give notice to the other party of
any set-off effected under this Section 6(f).

 

“Equity Contract” shall mean for purposes of this Section 6(f) any Transaction
relating to Shares sold pursuant to the Distribution Agreement.

 

If any obligation is unascertained, Y may in good faith estimate that obligation
and set-off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.

 

Nothing in this Section 6(f) shall be effective to create a charge or other
security interest.  This Section 6(f) shall be without prejudice and in addition
to any right of set-off, combination of accounts, lien or other right to which
any party is at any time otherwise entitled (whether by operation of law,
contract or otherwise).”

 

(u)                                 Tax Representations.

 

(i)                                     For the purpose of Section 3(e) of the
Agreement, each party makes the
following                                                representation:

 

(A)                              It is not required by any applicable law, as
modified by the practice of any relevant governmental revenue authority, of any
Relevant Jurisdiction to make any deduction or withholding for or on account of
any Tax from any payment (other than interest under Section 2(e), 6(d)(ii) or
6(e) of the Agreement and any other payments of interest and penalty charges for
late payment) to be made by it to the other party under the Agreement.

 

(B)                                In making this representation, a party may
rely on (i) the accuracy of any representations made by the other party pursuant
to Section 3(f) of this Agreement, (ii) the satisfaction of the agreement
contained in Section 4(a)(i) or 4(a)(iii) of the Agreement, and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of the Agreement, and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of the Agreement,
provided that it shall not be a breach of this representation where reliance is
placed on clause (ii)

 

15

--------------------------------------------------------------------------------


 

above and the other party does not deliver a form or document under
Section 4(a)(iii) by reason of material prejudice to its legal or commercial
position.

 

(ii)                                  For the purpose of Section 3(f) of the
Agreement:

 

(A)                              BofA makes the following representation(s):

 

(1)                                  It is a “U.S. person” (as that term is used
in section 1.1441-4(a)(3)(ii) of United States Treasury Regulations) for United
States federal income tax purposes.

 

(2)                                  It is a financial institution that is an
exempt recipient under Treasury Regulation Section 1.6049-4(c)(1)(ii)(M).

 

(B)                                The Counterparty represents that it is a
“U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii) of United
States Treasury Regulations) for United States federal income tax purposes.

 

16

--------------------------------------------------------------------------------


 

Please confirm your agreement to be bound by the terms stated herein by
executing the copy of this Confirmation enclosed for that purpose and returning
it to John Servidio at Bank of America, N.A. (email
john.servidio@bofasecurities.com).

 

 

 

 

Yours sincerely,

 

 

 


 


 


BANK OF AMERICA, N.A.


 


 


 

 

 

By:

/s/ Michael Voris

 

 

Name:

Michael Voris

 

 

Title:

Principal

 

Confirmed as of the date first above written:

 

AFFILIATED MANAGERS GROUP, INC.

 

 

By:


 


 


 

Name:


 


 


 

Title:


 


 


 

 

Signature page to Registered Forward
Transaction Confirmation

 

--------------------------------------------------------------------------------


 

[g254962ke03i001.jpg]

 

ANNEX A

 

PRICING SUPPLEMENT

 

Bank of America, N.A.

One Bryant Park

New York, NY  10036

 

                        , 2008

 

Affiliated Managers Group, Inc.

600 Hale Street

Prides Crossing, MA  01965

 

Ladies and Gentlemen:

 

This Pricing Supplement is the Pricing Supplement contemplated by the Registered
Forward Transaction dated as of August 15, 2008 (the “Confirmation”) between
Affiliated Managers Group, Inc. (“Counterparty”) and Bank of America, N.A.
(“BofA”).

 

For all purposes under the Confirmation,

 

(a)                                  the Hedge Completion Date is
                      , 2008;

 

(b)                                 the Number of Shares shall be
                        , subject to further adjustment in accordance with the
terms of the Confirmation;

 

(c)                                  the Initial Forward Price shall be USD
                    ; and

 

(d)                                 the Final Date shall be
                        .

 

A-1

--------------------------------------------------------------------------------


 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Confirmed as of the date first above written:

 

AFFILIATED MANAGERS GROUP, INC.

 

 

By:


 


 


 

Name:


 


 


 

Title:


 


 


 

 

A-2

--------------------------------------------------------------------------------
